COURT OF APPEALS FOR THE
                                 FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER ON MOTION

Cause number:              01-14-00312-CV
Style:                     Theresa G. Stowers v. Texas Department of Public Safety
Date motion filed*:        November 10, 2014
Type of motions:           Unopposed Motion to Take Judicial Notice of the Clerk’s Record
                           From Hutcheson v. Texas Dep’t of Public Safety
Parties filing motions: Appellee
Document to be filed:      N/A

Is appeal accelerated?        No

Ordered that motion is:

          Granted
               If document is to be filed, document due:
          Denied
          Dismissed (e.g., want of jurisdiction, moot)
              Other: _____________________________________
          The appellee’s unopposed motion to take judicial notice of the clerk’s record from
          Hutcheson v. Texas Dep’t of Public Safety is granted because the Court shall take
          judicial notice of adjudicative facts if, as here, appellee supplied this Court with the
          necessary information — the certified copy of the clerk’s record in Cause Number
          13-06-00349-CV — attached to its motion. See TEX. R. EVID. 201(a), (b), (d).

Judge’s signature: /s/ Laura Carter Higley
                   

Panel consists of ____________________________________________

Date: November 25, 2015




November 7, 2008 Revision